department of the treasury internal_revenue_service washington d c date cc el gl br1 gl-801434-98 uilc number release date memorandum for district_counsel attn from alan c levine chief branch general litigation subject this advice is in response to your memorandum concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent legend city taxpayer ssn years assessment amount dollar_figure issue whether a notice of revocation of certificate of release of federal_tax_lien notice of revocation violates the automatic_stay of sec_362 of the bankruptcy code conclusion a post-petition filing of a notice of revocation violates the automatic_stay accordingly we recommend that the service seek the lifting of the automatic_stay prior to filing a notice of revocation facts the relevant facts are as follows gl-801434-98 -2- taxpayer-debtor operated several enterprises through an entity named based on tax returns submitted the service assessed tax_liabilities on for employment_taxes owed for the last three quarters of and an additional_amount owed for unemployment taxes for the notice_of_federal_tax_lien nftl for these assessments was filed on the nftl was refiled in on the taxpayer-debtor filed for relief under chapter of the bankruptcy code the facts show the service received notice of the bankruptcy filing however the caption of the case listed various businesses operated by the taxpayer-debtor but did not list the service did not realize that was part of the bankruptcy case until when the taxpayer-debtor’s attorney sent the service a proposed disclosure statement and plan_of_reorganization describing the activities of prior to receipt of this information in the service believing that the ten-year collection_period had expired for the assessments shown on the nftl abated the assessments shown on the nftl and released the lien the taxpayer-debtor’s chapter bankruptcy case was subsequently converted to chapter law and analysis we agree with your conclusions in your memorandum however we differ with respect to your view noted in footnote of your memorandum that the filing of a notice of revocation is not a violation of the automatic_stay we believe that filing a notice of revocation is likely to be viewed as violating the automatic_stay in footnote of your memorandum you suggest that since the refiling of a nftl is not a violation of the automatic_stay a revocation of an erroneous automatic release should not be considered a violation moreover you posit that both notices are informational and are an attempt to maintain the status quo which is also the objective of the automatic_stay in support of your view you cite the case 142_br_435 bank d kan the court in stuber noted that sec_362 operates only as a stay against acts to create perfect or enforce liens and does not prohibit acts to extend continue or renew otherwise valid statutory liens id pincite however the filing of a notice of revocation may be viewed as creating a new lien the filing of a notice of revocation reinstates the general tax_lien on and after the date the notice of revocation is mailed to the taxpayer sec_301 f iii the reinstated lien has prospective not retroactive effect i r c gl-801434-98 -3- sec_6325 sec_301_6325-1 in other words revocation does not restore the continuity of the original tax_lien from the date of assessment thus there is a period during which the service has no effective statutory lien accordingly the revocation reinstating the tax_lien might be viewed as creating a new lien that arises post-petition thereby rendering the filing of the notice of revocation in the instant case a violation of the automatic_stay b c sec_362 consequently we recommend that a lifting of the automatic_stay be sought from the bankruptcy court before filing the notice of revocation if you have any further questions please contact general litigation branch at see sec_301_6325-1 comparing the reinstated tax_lien to the general tax_lien that arises upon assessment of the tax_liability as though they are different tax_liens pursuant to b c sec_362 b a post-petition assessment tax_lien is effective under certain conditions this section however makes no provision for reinstated tax_liens
